        Case 1:18-cv-03799-SAG Document 43 Filed 12/20/19 Page 1 of 1
                                           425 MARKET STREET            MORRISON & FOERSTER LLP

                                           SAN FRANCISCO                BEIJING, BERLIN, BOSTON, BRUSSELS,
                                                                        DENVER, HONG KONG, LONDON,
                                           CALIFORNIA 94105-2482        LOS ANGELES, NEW YORK,
                                                                        NORTHERN VIRGINIA, PALO ALTO,
                                           TELEPHONE: 415.268.7000      SAN DIEGO, SAN FRANCISCO, SHANGHAI
                                                                        SINGAPORE, TOKYO, WASHINGTON, D.C.
                                           FACSIMILE: 415.268.7522

                                           WWW.MOFO.COM




December 20, 2019                                                      Writer’s Direct Contact
                                                                       +1 (415) 268.7546
                                                                       JLiou@mofo.com



Via ECF

The Honorable Beth P. Gesner
Chief United States Magistrate Judge
United States District Court, District of Maryland
101 West Lombard Street
Baltimore, Maryland 21201

Re:    McCormick & Company, Incorporated v. Primal Palate, LLC, Civil No. RDB-18-
       03799

Dear Judge Besner:

McCormick & Company, Incorporated submits this letter in connection with the Court’s
October 16, 2019 (ECF No. 39) order scheduling a telephone settlement conference. Primal
Palate recently informed McCormick that its counsel is unavailable to attend the January 27,
2020 settlement conference because of a trial that was previously set that week. While
McCormick remains available to attend the originally-scheduled conference, it is also
available during the weeks of January 6th and 13th should those dates work for the Court.

In the event that the settlement conference must be rescheduled to February, McCormick
requests that the Court require the parties to attend the settlement conference in person.
McCormick believes any later-scheduled conference will be more efficient if conducted in
person, which is the usual practice in the District, and given its close proximity to the March
30 trial date. McCormick had requested that the settlement conference occur in person, and
does not believe requiring such attendance will cause undue hardship to either party.
McCormick is based in Maryland, Primal Palate is based in Pennsylvania, and Primal
Palate’s counsel is based in Michigan. McCormick’s counsel is based in California, but has
no objection to traveling to the conference. If not all Primal Palate representatives who wish
to participate can travel, McCormick does not object to his or her telephonic participation.

Sincerely,



Joyce Liou


sf-4156311
